Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 9, 2018

                                     No. 04-17-00640-CR

                                   William Boyd PORTER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4455
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
was filed July 3, 2018.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court